DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 18, 20-33, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the illumination system" and “the projection system”.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending claim 14 to depend from claim 4.
Claim 20 recites the limitation “the housing".  There is insufficient antecedent basis for this limitation in the claim. Claims 21-33, and 35 depend therefrom.
Claims 17 and 18 recite the limitation “the at least one further cooling apparatus”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 14, 19, 20, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff et al. [WO 99/57607, cited by the Applicant] in view of Chien et al. [US 2016/0225610].
For claims 1, 20, and 21, Klebanoff teaches a lithographic apparatus (lithographic apparatus, see page 7 lines 4-29 and Fig. 1) arranged to project a pattern from a patterning device onto a substrate (inherent feature of a lithographic apparatus including a reticle and wafer), the lithographic apparatus comprising: at least one housing (105) comprising at least one internal wall (110); at least one optical component (120) arranged within at least one chamber defined at least in part by the at least one internal wall and configured to receive a radiation beam (at least one aperture 135 that can be of any shape and which not only provides access to surface 125 for the entry and/or exit of a beam of radiation, see page 8); a cooling apparatus (walls 110 can be cooled by thermoelectric means or the use of flowing cooled fluids, see page 9) arranged to cool at least a portion of the at least one internal wall to a temperature below that of the at least one optical component such that during use of the cooling apparatus at least one contaminant within the housing rests preferentially on the internal wall relative to the optical component; and heating of the at least one optical component (heating the reticle, see page 9 lines 11-15) to increase a temperature difference between the at least one optical component and the at least a portion of the at least one internal wall (10K difference, see col. 9 line 1).
Klebanoff describes providing the thermophoretic pellicle to protect a reticle during the lithographic exposure operation and can also be used in many other lithographic operations, such as protection of a wafer during exposure, inspection, storage, and handling and he thermophoretic pellicle can extend to other lithographic components such as wafers, wafer chucks, filters, lenses, mirrors and reticle stages (see pages 4 and 10). 
Klebanoff fails to explicitly teach that the thermophoretic process including heating the optical element and cooling the walls is controlled to occur prior to an exposure operation of the lithographic apparatus.
Chien teaches a processor (314, see Fig. 3) for controlling the detection and removing particle in vicinity of the mask prior to the exposure (see [0037] and [0045]) because of the contamination particles may be generated prior to exposure (see [0038]) and will reduce the accuracy of the exposure (see [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the particle prevention process as taught by Klebanoff prior the exposure operation as taught by Chien, because contamination particles may be generated prior to exposure and will reduce the accuracy of the exposure if not removed.
For claims 5 and 24, Klebanoff teaches the lithographic apparatus is arranged to provide an ultra-high vacuum within a chamber at least partially defined by the at least one internal wall (see page 3 line 24, page 6 lines 5-11).
For claims 8, 14 and 27, Klebanoff teaches the at least one optical component comprises at least one of a mirror, a lens, the substrate and a patterning device (see page 4 lines 15-17).
For claim 19, Klebanoff teaches a source arranged to generate the radiation beam in the form of an EUV radiation beam (see page 8 lines 13-15).
Claims 2, 3, 4, 6, 7, 18, 22, 23, 25, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff in view of Chien as applied to claims 1 and 20 above, and further in view of Ehm et al. [US 2009/0231707].
For claims 2, 3, 4, 6, 7, 18, 22, 23, 25, 26 and 33, Klebanoff fails to teach the cooling apparatus is arranged to provide a difference in temperature between the at least a portion of the at least one internal wall and the at least one optical component of at least 40 K and the cooling apparatus is arranged to cool the at least a portion of the internal wall to a temperature of 77 K or below, the at least one housing comprises at least one of: an illumination system configured to condition a radiation beam; a support structure constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam; a substrate table constructed to hold the substrate; a projection system configured to project the patterned radiation beam onto the substrate, the at least one contaminant comprises at least one of hydrocarbons and water, wherein the cooling apparatus is arranged to provide liquid nitrogen to the at least one internal wall; and the at least one further cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component.

Ehm teaches the cooling apparatus is arranged to provide a difference in temperature between the at least a portion of the at least one internal wall and the at least one optical component of at least 40 K (temperatures of less than 290 K, 80 K or 20 K, see [0078] and temperature of the optical surface can e.g. be increased to approximately 60 C, see [0105]) and the cooling apparatus is arranged to cool the at least a portion of the internal wall to a temperature of 77 K or below (temperatures of less than 290 K, 80 K or 20 K, see [0078]), the at least one housing (18.1 -18.10) comprises at least one of: an illumination system configured to condition a radiation beam; a support structure constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam; and a substrate table constructed to hold the substrate; a projection system configured to project the patterned radiation beam onto the substrate (see Fig. 2),the at least one contaminant comprises at least one of hydrocarbons and water (deposit of water and hydrocarbons and further contaminating substances, see [0073]), and the cooling apparatus is arranged to provide liquid nitrogen to the at least one internal wall (liquid nitrogen, see [0078]); the at least one further cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component (liquid nitrogen, see [0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the temperature differences in a lithographic apparatus and temperature of the cooling apparatus as taught by Ehm in cooling as taught by Klebanoff in order to reduce the particle adhesion over greater distances from the optical elements that occur in EUV lithographic apparatus to ensure accurate exposure.
Claims 9-12 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff in view of Chien as applied to claims 1 and 20 above, and further in view of Mahadeswaraswamy et al. [US 2018/0181008].
For claims 9-12 and 28-30, Klebanoff teaches cooling the wafer and wafer chuck (see page 4), but fails to teach at least one further cooling apparatus, the at least one further cooling apparatus arranged to cool the at least one optical component, wherein the at least one further cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate, wherein the substrate cooling apparatus comprises apparatus arranged to cool a substrate table constructed to hold the substrate, wherein the substrate cooling apparatus comprises; a coolant container within, or in thermal communication with, the substrate table; a coolant supply apparatus arranged for releasable connection to the coolant container and arranged to provide coolant to the coolant container and to drain spent coolant from the coolant container.
Mahadeswaraswamy teaches at least one further cooling apparatus (20A, see Figs. 1 and 2), the at least one further cooling apparatus arranged to cool the at least one optical component (workpiece 15, see Figs. 1 and 10) wherein the at least one further cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate (cooling liquid provided by supply to heat exchangers conduit 14D, see [0038], [0071], and [0083]), wherein the substrate cooling apparatus comprises apparatus arranged to cool a substrate table constructed to hold the substrate (14D), wherein the substrate cooling apparatus comprises; a coolant container (containers 234A and conduits 14D) within, or in thermal communication with, the substrate table ; a coolant supply apparatus (30) arranged for releasable connection to the coolant container and arranged to provide coolant to the coolant container and to drain spent coolant from the coolant container (the circulation inlet 234B and the circulation outlet 234C are each female quick connect components that are adapted to receive a corresponding male quick connect component (not shown) on the recharging station 30, see [0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cooling system as taught by Mahadeswaraswamy in the lithographic apparatus as taught by Klebanoff, because the onboard cooling apparatus allows for controlling the temperature of the substrate during exposure with the advantage of not being affected by disturbances and non-repeatable forces caused by the tubes attached between the stage and the off-board circulation system during movement of the stage.
Claims 9, 15, 28, 31, and 35 as being unpatentable over Klebanoff in view of Chien as applied to claims 1 and 20 above, and further in view of Hauf [US 2016/0041480].
For claims 9, 15, 28, 31, and 35, Klebanoff fails to teach at least one further cooling apparatus, the at least one further cooling apparatus arranged to cool the at least one optical component, wherein the at least one optical component comprises a material having a zero-crossing- temperature of a coefficient of thermal expansion and the cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus, wherein cooling the at least one optical component occurs after the heating of the at least one optical component.
Hauf teaches at least one further cooling apparatus (the cooling element 120, see [0049] and Fig. 2a-b), the at least one further cooling apparatus arranged to cool the at least one optical component (M1-M6), wherein the at least one optical component comprises a material having a zero-crossing- temperature of a coefficient of thermal expansion and the cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus (the cooling element 120 allows the temperature of the mirror substrate material in the region of the optically effective surface 101 to be kept constantly at a value that corresponds substantially to the zero-crossing temperature of the mirror substrate material concerned, see [0049]), wherein cooling the at least one optical component occurs after the heating of the at least one optical component (heating and cooling, see [0047]-[0049]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cooling and heating elements for adjusting temperature of optical element having a zero-crossing- temperature of a coefficient of thermal expansion as taught by Hauf in the optical element as taught by Klebanoff, because the an arrangement as taught by Hauf for the thermal actuation of a mirror in an optical system makes efficient thermal actuation possible at the same time low sensitivity to the optical loads occurring during normal operation.
Claims 16, 17, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff in view of Chien as applied to claims 1 and 20 above, and further in view of Banine et al. [US 2016/0225477].
For claims 16, 17, and 32, Klebanoff fails to teach the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus.
Banine teaches the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus (silicon mirror operating at approximately 123 K, see [0588]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the silicon mirror maintained at 123 K as taught by Banine in the mirror material and temperature as taught by Klebanoff  because as taught by Banine the mirror can withstand a relatively large heat load, while keeping the temperature of the mirror in the range where expansion of the mirror is low and the mirror maintains its designed structural dimensions.
Claims 36-38, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of Mahadeswaraswamy.
For claim 36, 43, and 44, Hauf teaches a lithographic apparatus (see Fig. 6) arranged to project a pattern from a patterning device onto a substrate (see [0003]), the lithographic apparatus comprising: at least one optical component (M1-M6) configured to receive a radiation beam; and at least one cooling apparatus (the cooling element 120, see [0049] and Fig. 2a-b) arranged to cool the at least one optical component; wherein the at least one optical component comprises a material having a zero-crossing- temperature of a coefficient of thermal expansion and the at least one cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus (the cooling element 120 allows the temperature of the mirror substrate material in the region of the optically effective surface 101 to be kept constantly at a value that corresponds substantially to the zero-crossing temperature of the mirror substrate material concerned, see [0049]).
Hauf fails to teach the at least one cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate, the substrate cooling apparatus is arranged to cool a substrate table constructed to hold the substrate, wherein the substrate cooling apparatus comprises; a coolant container within, or in thermal communication with, the substrate table; a coolant supply apparatus arranged for releasable connection to the coolant container and arranged to provide coolant to the coolant container and to drain spent coolant from the coolant container.
Mahadeswaraswamy teaches the at least one cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate, the substrate cooling apparatus is arranged to cool a substrate table (10, see Fig. 2) constructed to hold the substrate (cooling liquid provided by supply to heat exchangers conduit 14D, see [0038], [0071], and [0083]), wherein the substrate cooling apparatus comprises; a coolant container (containers 234A and conduits 14D) within, or in thermal communication with, the substrate table ; a coolant supply apparatus (30) arranged for releasable connection to the coolant container and arranged to provide coolant to the coolant container and to drain spent coolant from the coolant container (the circulation inlet 234B and the circulation outlet 234C are each female quick connect components that are adapted to receive a corresponding male quick connect component (not shown) on the recharging station 30, see [0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cooling system as taught by Mahadeswaraswamy in the lithographic apparatus as taught by Hauf, because the onboard cooling apparatus allows for controlling the temperature of the substrate during exposure with the advantage of not being affected by disturbances and non-repeatable forces caused by the tubes attached between the stage and the off-board circulation system during movement of the stage.
For claim 37, Hauf teaches at the zero-crossing- temperature of the material: da/dT / k < 1.2 X 10 ^ (-9), where T is temperature, "a" is the coefficient of thermal expansion, and k is the thermal conductivity of the material (inherent to material of optical element 100).
For claim 38, Hauf teaches the at least one optical component comprises at least one selected from the list comprising: a mirror, a lens, the substrate and a patterning device (the mirror substrate denoted by "102" into the vicinity of the optically effective surface 101).
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of Mahadeswaraswamy as applied to claim 36, in further view of Banine.
For claims 39-41, Hauf fails to teach the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus and the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of approximately 123 K during an exposure operation of the lithographic apparatus.
Banine teaches the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus and the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of approximately 123 K during an exposure operation of the lithographic apparatus (silicon mirror operating at approximately 123 K, see [0588]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the silicon mirror maintained at 123 K as taught by Banine in the mirror material and temperature as taught by Hauf, because as taught by Banine the mirror can withstand a relatively large heat load, while keeping the temperature of the mirror in the range where expansion of the mirror is low and the mirror maintains its designed structural dimensions.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hauf in view of Mahadeswaraswamy as applied to claim 36, and in further view of Ehm.
For claim 46, Hauf  teaches cooling element in thermal contact with an optical element (see Fig. 2) fails to teach the at least one cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component.
Ehm teaches at least one cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component (liquid nitrogen, see [0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the liquid nitrogen to as a cooling fluid as taught by Ehm in the cooling of the mirror as taught by Hauf, the low temperature of the liquid nitrogen would allow for reaching the low temperatures desired by Hauf (see [0049]).
Allowable Subject Matter
Claims 13 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759